J-S64037-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 DALLAS RAY VAVRA                        :
                                         :
                   Appellant             :   No. 3918 EDA 2017

                 Appeal from the Order November 3, 2017
  In the Court of Common Pleas of Northampton County Criminal Division
                    at No(s): CP-48-CR-0000809-2011


BEFORE: BOWES, J., OLSON, J., and KUNSELMAN, J.

CONCURRING STATEMENT BY OLSON, J.:             FILED DECEMBER 20, 2018

     I agree with the learned majority that the serial petition filed by

Appellant under the Post Conviction Relief Act (PCRA) was properly denied by

the PCRA court. I write separately as I do not believe that this Court should

consider the most recent appeal. Pursuant to a Judgment Order filed by this

Court on June 18, 2015 in another appeal filed by Appellant involving

Appellant’s judgment of sentence at trial court docket number CP-48-CR-

0000809-2011, Appellant is prohibited “from submitting any additional

filings for relief in this case without prior permission from this Court.”

Commonwealth       v.   Vavra,   2015   WL   6957472    (Pa.   Super.   2015),

unpublished judgment order, at 3 (emphasis in original). As Appellant failed

to obtain the requisite prior approval from this Court to file this appeal, we

should summarily dismiss the appeal.